Citation Nr: 1700238	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  14-07 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether a legally recognizable claim of entitlement to an effective date prior to August 27, 1992 for the grant of service connection for coronary artery disease has been raised.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1959 to September 1962 and from February 1963 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).   


FINDINGS OF FACT

1.  An August 2011 RO rating decision granted service connection for coronary artery disease, effective August 27, 1992; the Veteran was notified of that decision and of his right to appeal it within one year thereof in September 2011, and he did not appeal that decision.  

 2. The Veteran has not claimed that there was clear and unmistakable error in the August 2011 rating decision; it has not been contended that the correct facts, as known at the time, were not before the RO at the time of prior final decision in August 2011 or that the RO misapplied the law, as it existed at the time of that decision.


CONCLUSIONS OF LAW

1.  The Veteran's request for an effective date prior to August 27, 1992 is not a legally recognizable claim, and raises no question to be decided.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria to raise a claim of clear and unmistakable error in assigning an effective date prior to August 27, 1992 for the grant of service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.105 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); and Livesay v. Principi, 15 Vet. App. 165 (2001). 

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015). 

In original service connection cases, the effective date is typically the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400 (b)(2).  

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296 at 300 (2006) (holding that any other result would vitiate the rule of finality); see also DiCarlo v. Nicholson, 20 Vet. App. 52 (2006) (stating there is no such procedure as a freestanding challenge to the finality of a VA decision).  In other words, if there is disagreement as to the effective date assigned in a given rating action, it must be timely appealed (within one year of notice of the rating decision assigning the effective date).  In cases where this is not done, only a finding of clear and unmistakable error could enable an earlier effective date.

On September 19, 2012, the RO received the Veteran's request for "retroactive pay" back to March 1979 for his service-connected heart disability, which the RO construed as a claim for an effective date earlier than the September 27, 1992, for the grant of service connection for his ischemic heart disease.  

An August 2011 rating decision assigning the September 27, 1992 effective date for the grant of service connection for coronary artery disease.  By letter issued September 12, 2011, the Veteran was notified of the August 2011 decision and of his right to appeal it within one year thereof, and he did not file an appeal of that decision.  The Veteran's written request for an earlier effective date was received on September 19, 2012 (and the Veteran indicated that he signed the VA Form 21-4138 on September 13, 2012).  No postmark is of record.  Correspondence with no postmark of record will be presumed to have been postmarked five days prior to the date of receipt of the document by the VA, which, in this case, would be September 14, 2012, still after the one-year appeal period had expired.  38 C.F.R. § 20.305 (2005).  So, even with the application of the "postmark rule," the September 19, 2012, correspondence cannot be construed as a timely filed notice of disagreement.  Accordingly, the August 2011 rating decision is final in the absence of clear and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The Veteran has not claimed that there was clear and unmistakable error in the September 2011 rating decision, and none is apparent.  Instead, he has made what appears to a freestanding claim for an earlier effective date.  Freestanding claims of entitlement to earlier effective dates are legally precluded. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. The Court has held that final decisions cannot be revisited, except under clearly defined and limited circumstances.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  The Court has applied Cook by holding that the only way to review final decisions is either by a claim of clear and unmistakable error or through the submission of new and material evidence.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).  However, because the effective date upon receipt of new and material evidence (other than service records) after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later, it is not possible to obtain an earlier effective date based on the receipt of new and material evidence.  See Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005).  Accordingly, to the extent that the Veteran has improperly raised a freestanding claim for an earlier effective date in attempt to overcome the finality of the prior regional office decision, his appeal will be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Veteran did not submit a timely appeal to the August 2011 rating decision regarding the effective date for service connection; therefore, only a finding of clear and unmistakable error could enable an earlier effective date.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004). 

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14. 

It is further noted that any claim of clear and unmistakable error must be pled with specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of clear and unmistakable error, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to demonstrate clear and unmistakable error, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

There are no statements of record from which it can be concluded that a clear and unmistakable error claim has been pled with any specificity.  Rather, the Veteran has merely requested an earlier effective date and submitted medical evidence showing that he had coronary artery disease prior to the current August 1992 effective date of the grant of service connection (a fact that was already known based on private medical records received in September 1992).  The fact that the Veteran's coronary artery disease was present before the current effective date does not support a finding of clear and unmistakable error or an earlier effective date.  Again, a clear and unmistakable error claim must involve a contention that, based on a particular error in application of law or fact, an error undebatably occurred.  Evidence of the existence of coronary artery disease prior to the current effective date is not evidence of clear and unmistakable error.  Effective dates in general are governed by the later of the date of claim or the date entitlement arose, and in this case, the claim was not filed prior to the current August 27, 1992 effective date.  

Based on the above, no valid clear and unmistakable error claim has been presented here.  Furthermore, the record does not otherwise show that the August 2011 RO rating decision was based on incorrect facts, as they were known at the time, or involved misapplication of the law as it was then in effect.  The Board finds, therefore, that the Veteran has failed to raise a valid claim of clear and unmistakable error in the August 2011 rating decision. 

Finally, the Board has considered whether the more proper remedy in this case is denial or dismissal.  In this regard, the Board has considered the Court's holding in Simmons v. Principi, 17 Vet. App. 104 (2003), to the effect that if the claimant is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law.  The Board believes that given the circumstances of this case, dismissal is more appropriate.  As was stated above, the Veteran has merely submitted evidence of the existence of coronary artery disease prior to the current effective date of the grant of service connection for it.  There is no valid clear and unmistakable error claim, and thus dismissal is warranted.


ORDER

As clear and unmistakable error in the August 2011 rating decision assigning an August 27, 1992 effective date for service connection for coronary artery disease has not been specifically alleged, that decision remains final, and the attempt at a freestanding claim for an effective date earlier than August 27, 1992 is a legal nullity.  The appeal is dismissed. 



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


